DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “capturing” is directed to method steps whereas the preamble of the claim indicates an apparatus; for purpose of examination the claim is treated an apparatus claim.  Claims 2-10 are rejected for the same reasons because they depend on claim 1.
Regarding claims 3, 5, the term “visualizing” is directed to method steps whereas the preamble of the claim indicates an apparatus; for purpose of examination the claim is treated an apparatus claim.    Claims 3-8 are rejected for the same reasons because they depend on claim 3.
Regarding claim 1m 11, the term “more stable” in claim 1is a relative term which renders the claim indefinite. The term “more stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 1 recites the limitation "the movements".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected for the same reasons because they depend on claim 1.
Claim 11 recites the limitation "the method", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-14 are rejected for the same reasons because they depend on claim 11.
Claim 11 recites the limitation "said entity", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-14 are rejected for the same reasons because they depend on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (Pub. No.:  US 2010/0099987).
Regarding claims 1, 11, Sasaki et al disclose an ultrasound image processing apparatus comprising a processor arrangement adapted to: 

identify the chest region of the fetal entity in one or more of the ultrasound images of said temporal sequence [see figs 6B-7B, 11, 18A-18B];
identify a portion of the spine of said fetal entity in the identified chest region [see figs 6B-7B, 11, 18A-18B];
calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion [see 0008, 0053 and figs 6B-7B, 11, 14, 18A-18B];
identify the septum of the fetal heart as a linear structure that is temporally more stable than its surrounding structures in said temporal sequence of ultrasound images and that defines a region of convergence of the movements of the fetal heart during said cardiac cycle [see figs 6B-7B, 11, 18A-18B].
calculate an orientation axis of the fetal heart from the identified septum [see figs 6B-7B, 11, 14, 18A-18B];
calculate an angle between the orientation axis of the fetal chest and the orientation axis of the fetal heart [see figs 6B-7B, 11, 18A-18B].

Regarding claim 2, Sasaki et al disclose calculate the orientation axis of the fetal chest from the position of the fetal entity and the identified chest region in said one or more of the ultrasound images of the temporal sequence [see figs 6B-7B, 11, 18A-18B].

Regarding claim 3, Sasaki et al disclose wherein the processor arrangement further is adapted to generate a control signal for a display device, said control signal causing the display device to: 

generate an overlay over the at least one of said ultrasound images on said display screen, said overlay (superposed image) visualizing the axis of the fetal heart in its calculated orientation [see 0012 and fig 3].

Regarding claims 4, 12, Sasaki et al may not explicitly mention disclose visualize the orientation axis of the fetal heart on the display screen as a function of the value of the angle between the calculated orientation of the orientation axis of the fetal chest and the calculated orientation of the orientation axis of the fetal heart.

Regarding claims 5, 13-14, Sasaki et al disclose display device to visualize the orientation axis of the fetal heart in its calculated orientation within a first sector on the display screen visualizing a defined range of values of said angle if the calculated value of said angle is within said defined range and within a second sector on the display screen if the value of said angle is outside said defined range [see fig 6A, 16B].

Regarding claim 6, Sasaki et al disclose wherein the first sector is visualized in a first colour and the second sector is visualized in a second colour different to the first colour [see 0073 and claim 5].

Regarding claim 7, Sasaki et al disclose display device to visualize the orientation axis of the fetal heart in its calculated orientation in a first colour on said display screen if the value of said angle is within a defined range of values for said angle and in a second colour on said display screen if the value of said angle is outside said defined range [see 0073, figs 6A, 16B].

Regarding claim 8, Sasaki et al disclose display device to visualize the orientation axis of the fetal heart angle in its calculated orientation in a third (by teaching different colors, 0073)) colour on said display screen if the value of said angle is within a defined distance from an endpoint of said range of values for said angle [see 0073 and figs 6A, 16B]

Regarding claim 9, Sasaki et al disclose comprising the display device communicatively coupled to the processor arrangement [see fig 1].

Regarding claim 10, Sasaki et al disclose an ultrasound probe for providing the ultrasound image processing apparatus with the temporal sequence of ultrasound images of at least a chest region of a fetal entity [see figs 6B-7B, 11, 18A-18B].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793